DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application: US 2021/0354990. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 5/2/2022 has been received and will be entered.
Claim(s) 1-10, 12-19, and 21-22 is/are pending.
Claim(s) 1, 12, and 16 is/are currently amended.
Claim(s) 21-22 is/are new.
Claim(s) 11 and 20 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Double Patenting
	I. Duplicate Claims 
	With respect to the advice that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, the Remarks rely on amendments. (Remarks of 5/2/2022 at 5). This is persuasive. The duplicate claim warning per MPEP 608.01(m) is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1-8 and 10-20 under 35 U.S.C. 102(a)(1) as being anticipated by Choi, et al., 3D heterostructured architectures of Co3O4 nanoparticles deposited on porous graphene surfaces for high performance lithium ion batteries, Nanoscale 2012; 4: 5924-5930 (hereinafter “Choi at __”), as understood, the Remarks rely on the amendments limiting Claim 1 to the specific pH. (Remarks of 5/2/2022 at 6). The Remarks point to Choi using “a strong base, which works differently from NH3·H2O.” Id. It is unclear what this remark is arguing. As understood, a strong base differs from a weak base (as claimed) only by the degree by which they dissociate in water. See Difference Between Weak Base and Strong Base, accessed online at http://www.differencebetween.net/science/difference-between-weak-base-and-strong-base/ on May 6, 2022. Choi adds a strong base, and the solutions get more basic. (Choi at 5926, col. 1-2). The Specification adds a weak base, and the solutions get more basic. (S. 2: [0035]). It is unclear how these “work[] differently,” as argued. (Remarks of 5/2/2022 at 6). This wasn’t particularly persuasive. 
	There is some evidence that pH is a result-effective variable, inviting optimization. (Choi at 5926, “Fig. 1(b)”). That said, the focus of Choi appears to be at pHs between 6-8, whereas Claim 1 now recites a pH of “about 9 to about 11.” It is unlikely that a rejection addressing the new ammonia limitation would be affirmed in view of this teaching. 
	The Remarks however do not address Claim 15, which is a product-by-process claim. The Office bears a lesser burden on these claims. MPEP 2113 II. As understood, the structure/composition implied by the process steps is taught. The rejection of Claim 15 is MAINTAINED. The rejection of the method claims is WITHDRAWN. 
II. With respect to the rejection of Claim 1-8 and 10-20 under 35 U.S.C. 103 as being unpatentable over Choi, et al., 3D heterostructured architectures of Co3O4 nanoparticles deposited on porous graphene surfaces for high performance lithium ion batteries, Nanoscale 2012; 4: 5924-5930 (hereinafter “Choi at __”), the rejection is WITHDRAWN, subject to the discussion above. 
III. With respect to the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Choi, et al., 3D heterostructured architectures of Co3O4 nanoparticles deposited on porous graphene surfaces for high performance lithium ion batteries, Nanoscale 2012; 4: 5924-5930 (hereinafter “Choi at __”) in view of: (i) Moad, et al., Fate of the Initiator in the Azobis(isobutyronitile)-Initiated Polymerization of Styrene, Macromolocules 1984; 17: 1094-1099 (hereinafter “Moat at __”), no substantive traversal was presented. The analysis is presumed correct. The rejection is WITHDRAWN in view of the discussion above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claim 16 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 has been amended to recite: 
An electronic product, comprising the porous graphene film according to claim 15 as a conductive layer, wherein the electronic product includes but is not limited to an OLED displav panel, a touch screen, a capacitor, a solar cell, and a photoelectric displav.

The plain language of Claim 16 requires that “the electronic product includes … an OLED display panel, a touch screen, a capacitor, a solar cell, and a photoelectric display.” This means the electronic product has all of these “components.” 
	MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” The Remarks refer to paragraph [0056], understood to be of the pre-grant publication. (Remarks of 5/2/2022 at 5). This paragraph is reproduced below:
[0056] The present embodiment provides an electronic product, and the electronic product comprises a conductive film manufactured by the porous graphene film above mentioned. For example, the electronic product is an OLED display panel, a touch screen, a capacitor, a solar cell, a photoelectric display and so on. The present embodiment does not limit the type of electronic products. The conductive film prepared by the porous graphene film can be used as a semiconductor antistatic material or an electrode material and so on in the electronic product. For example, it can also be used to replace an ITO film having a higher cost. The specific use of the porous graphene film is not limited in the present embodiment.

(S. 4: [0056]). This paragraph says that the electronic product is one of a list of things. It does not say it is a combination of all of these things. One of skill in the art would recognize possession of  an “electronic product” as claimed, by recitation or some other disclosure of a single product with all of the various elements. As understood, no such disclosure is in the Specification. If Applicants disagree, citation with particularity would be helpful in withdrawing the rejection.  

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 15 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi, et al., 3D heterostructured architectures of Co3O4 nanoparticles deposited on porous graphene surfaces for high performance lithium ion batteries, Nanoscale 2012; 4: 5924-5930 (hereinafter “Choi at __”).

With respect to Claim 15, this claim requires “[a] porous graphene film, which is manufactured by the method according to claim 1.” This is interpreted as a product-by-process claim. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. Here, as understood, the process suggests a porous graphene film. The resulting product – a porous graphene film – is taught. (Choi at 5926, “Fig. 1,” passim). 


Allowable Subject Matter
I. Claim 1-10, 12-14, 17-19, and 21-22 are allowed.	
Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736